DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal [US 2016/0226644] in view of Yang [US 2014/0105076].
As claim 1, Gaal discloses a terminal comprising: a transmitter that transmits uplink control information (UCI) using an uplink control channel [Fig 19 discloses control data is transmitted via uplink control channel]; a processor that controls at least one of generation and transmission of the UCI based on a spreading factor of the uplink control channel, wherein at least one of a number of symbols and a position of a demodulation reference signal (DMRS) for the uplink control channel is fixed for at least two spreading factors [Fig 4 and 7-9 discloses each slot has fixed 7 symbols  and DMRS position is at 3-5 and at least two spreading factors used to convey UCI such as SF 2 and 3 as disclosed Fig 7, first group symbols Ref 710 using SF-3 and second group of symbols using SF = 2] wherein the processor determines a number of bits to transmit on the uplink control channel based on number of symbols excluding the DMRS [Par. 0081 discloses determining a number of bits for UCI based on number downlink scheduled for reporting back to base station based on spreading factor, allocated RB, See Fig 6. So, the number of bits determines without DMRS symbols].  However, Gaal fails to disclose what Yang discloses determines a number of bits to transmit on the uplink control channel based on number of modulation scheme [Par. 0080-0082 discloses payload size of UCI computed based on the allocated RE which are based on MCS].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining the payload size of UCI based on the MCS as disclosed by Yang into the teaching of Gall.  The motivation would have been to efficiently transmit uplink control information and efficiently manage resources.
As claim 3, Gaal discloses the spreading factor is 1, 2 or 3 [Fig 7 discloses UCI includes SF 2 or 3]. 
As claim 5, Gaal discloses determines a number of bits to transmit on the uplink control channel, based on at least one of the spreading factor and a number of resource blocks used for the uplink control channel controlled based on information indicative of the spreading factor [Par. 0081 discloses determining a number of bits for UCI based on number downlink scheduled for reporting which based on spreading factor and allocated RB, See Fig 6].
As claim 6, this claim is rejected with similar rationale as claim 5.
As claim 7, this claim is rejected with similar rationale as claim 5.
As claim 8, Gaal discloses the processor maps the UCI over a plurality of the resource blocks per symbol, in order from a first symbol of subframe using the uplink control channel [Figs 7-9 discloses UCI mapped into a first symbol]. 
As claim 10, this claim is rejected with similar rationale as claim 8.
As claim 11, this claim is rejected with similar rationale as claim 1.
Claims 2, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal and Yang as applied to claim 1 above, and further in view of Oketani  [US 2018/0262295]
As claim 2, Gaal and Yang fail to disclose what Oketani discloses a receiver that receives information indicative of the spreading factor via higher layer signaling [Figs 7-8, Ref 701 and Ref 801 discloses RRC includes spreading factor such as format 3, 4]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for notifying the spreading factor from base station to UE as disclosed by Oketani into the teaching of Gaal and Yang.  The motivation would have been to reduce processing time.
As claim 4, Gaal/Oketani discloses the spreading factor is 1, 2 or 3 [Oketani discloses in Fig 19, format 4 includes SF1 or SF2 or SF4 and Gaal discloses in Fig 7 discloses includes SF 2 or 3]. 
As claim 9, Gaal/Oketani discloses the processor maps the UCI over a plurality of the resource blocks per symbol, in order from a first symbol of subframe using the uplink control channel [Gaal discloses in Figs 7-9, UCI mapped into a first symbol and Oketani discloses in Figs 9-11, UCI mapped into a first symbol]. 
Claim(s) 1, 3, 5-8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal [US 2016/0226644] in view of Han [US 2013/0039334].
As claim 1, Gaal discloses a terminal comprising: a transmitter that transmits uplink control information (UCI) using an uplink control channel [Fig 19 discloses control data is transmitted via uplink control channel]; a processor that controls at least one of generation and transmission of the UCI based on a spreading factor of the uplink control channel, wherein at least one of a number of symbols and a position of a demodulation reference signal (DMRS) for the uplink control channel is fixed for at least two spreading factors [Fig 4 and 7-9 discloses each slot has fixed 7 symbols  and DMRS position is at 3-5 and at least two spreading factors used to convey UCI such as SF 2 and 3 as disclosed Fig 7, first group symbols Ref 710 using SF-3 and second group of symbols using SF = 2] wherein the processor determines a number of bits to transmit on the [Par. 0081 discloses determining a number of bits for UCI based on number downlink scheduled for reporting back to base station based on spreading factor, allocated RB, See Fig 6. So, the number of bits determines without DMRS symbols].  However, Gaal fails to disclose what Han discloses determines a number of bits to transmit on the uplink control channel based on number of modulation scheme [Par. 0114, Table 4 discloses number of bit of uplink subframe that carries uplink control information is based on MCS].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining the payload size of UCI based on the MCS as disclosed by Han into the teaching of Gall.  The motivation would have been to efficiently transmit uplink control information and efficiently manage resources.
As claim 3, Gaal discloses the spreading factor is 1, 2 or 3 [Fig 7 discloses UCI includes SF 2 or 3]. 
As claim 5, Gaal discloses determines a number of bits to transmit on the uplink control channel, based on at least one of the spreading factor and a number of resource blocks used for the uplink control channel controlled based on information indicative of the spreading factor [Par. 0081 discloses determining a number of bits for UCI based on number downlink scheduled for reporting which based on spreading factor and allocated RB, See Fig 6].
As claim 6, this claim is rejected with similar rationale as claim 5.
As claim 7, this claim is rejected with similar rationale as claim 5.
[Figs 7-9 discloses UCI mapped into a first symbol]. 
As claim 10, this claim is rejected with similar rationale as claim 8.
As claim 11, this claim is rejected with similar rationale as claim 1.
Claims 2, 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaal and Han as applied to claim 1 above, and further in view of Oketani  [US 2018/0262295]
As claim 2, Gaal and Yang fail to disclose what Oketani discloses a receiver that receives information indicative of the spreading factor via higher layer signaling [Figs 7-8, Ref 701 and Ref 801 discloses RRC includes spreading factor such as format 3, 4]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for notifying the spreading factor from base station to UE as disclosed by Oketani into the teaching of Gaal and Han.  The motivation would have been to reduce processing time.
As claim 4, Gaal/Oketani discloses the spreading factor is 1, 2 or 3 [Oketani discloses in Fig 19, format 4 includes SF1 or SF2 or SF4 and Gaal discloses in Fig 7 discloses includes SF 2 or 3]. 
As claim 9, Gaal/Oketani discloses the processor maps the UCI over a plurality of the resource blocks per symbol, in order from a first symbol of subframe using the uplink control channel [Gaal discloses in Figs 7-9, UCI mapped into a first symbol and Oketani discloses in Figs 9-11, UCI mapped into a first symbol]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414